Filed 2/25/21 Balsamo v. Traughber CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


DENNIS JAMES BALSAMO,                                               2d Civ. No. B299926
                                                                (Super. Ct. No. 19CV01747)
     Plaintiff and Respondent,                                    (Santa Barbara County)

v.

BILLY GENE TRAUGHBER,
et al.,

     Defendants and Appellants.



       Respondent Dennis James Balsamo and appellant Billy
Gene Traughber are competing promotors of professional
wrestling events in Santa Barbara and San Luis Obispo
Counties. Following a business dispute, Balsamo, who is also an
attorney, filed a complaint for defamation against Traughber, his
girlfriend, Kari Rockwood-Robinson aka Karen Leigh, and his
mother, Cindy Bolding (collectively “appellants”). Balsamo
alleges appellants referred to him as a “thief” and an
“incompetent attorney” in Facebook postings and in
conversations and texts with members of the local wrestling
community.
       Appellants moved to strike Balsamo’s complaint on the
ground that it is a strategic lawsuit against public participation
(SLAPP). (Code Civ. Proc., § 425.16.)1 The trial court denied the
anti-SLAPP motion because it was “not persuaded that this is a
matter of public interest.” We affirm.
         FACTUAL AND PROCEDURAL BACKGROUND
       Traughber is a professional wrestler. In 2009, he began
promoting local wrestling events under the name Vendetta Pro
Wrestling (VPW). Traughber did not register VPW as a fictitious
business name or formally organize it as a business entity.
       Traughber had a group of wrestlers who regularly worked
his events. In 2014, he had a falling out with some of the
wrestlers, who decided to start a rival wrestling promotion
company called Cen-Cal Professional Wrestling &
Entertainment, Inc. (Cen-Cal). The wrestlers, which included
Balsamo’s son Dominick Balsamo (Dominick), retained Balsamo’s
firm to incorporate Cen-Cal. The new corporation initially had
five directors. Balsamo served as a shareholder, officer and
director.
       The friction between VPW and Cen-Cal was immediate.
Traughber told wrestlers they could no longer work for him if
they wrestled for Cen-Cal. Cen-Cal responded by registering
“Vendetta Pro Wrestling” as its fictitious business name and
informing Traughber he no longer had the legal right to use the
VPW name.



      All statutory references are to the Code of Civil
      1

Procedure.




                                2
       The parties temporarily called a truce and worked together
on several joint shows. The events were promoted as “VPW vs.
Cen-Cal.” According to Traughber, Balsamo had agreed to return
the VPW name to him. When that did not occur, Dominick
assured Traughber it had been transferred and said he would
follow up with his father.
       Balsamo and Traughber had another falling out over Cen-
Cal’s use of a venue VPW regularly used. After Traughber
complained, Balsamo sent Traughber a cease-and-desist letter
and advised the venue that Traughber had no right to the VPW
name. Balsamo threatened the venue with legal action if they
allowed Traughber’s show to proceed.
       Balsamo provided Traughber with a proposed written
agreement that would return the VPW name to him if certain
conditions were met over a nine-month period. Traughber
refused to sign the agreement. He believed he “would be giving
[Balsamo] the right to take away from me what I already owned.”
       Balsamo sent cease-and-desist letters to Traughber, his
venues and sponsors demanding that they stop using the VPW
name. According to Balsamo, Traughber announced on a public
Facebook forum that Balsamo “had stolen my trademark and I
may have to discontinue the use of the VPW name.” Balsamo
also claims Bolding and Robinson made similar comments on
Facebook. Cen-Cal subsequently incorporated VPW as a limited
liability company.
       Balsamo’s complaint alleges “that since January 2019,
Traughber has repeatedly made many false and defamatory
statements to third parties, including fans and members of the
professional wrestling community, that (1.) Plaintiff [Balsamo]
had stolen from him, specifically the intellectual property known




                                3
as VPW; and (2.) casting unsubstantiated defamation regarding
Plaintiff’s abilities and talents as an attorney.” The complaint
makes the same general allegations as to Robinson and Bolding.
       In their anti-SLAPP motion, appellants claimed they
wanted “people in the Central California and larger wrestling
community to be aware of the fact that . . . Balsamo had
registered Mr. Traughber’s company name, Vendetta Pro
Wrestling, and was interfering with Mr. Traughber’s ability to
use his name, which [he] had owned and used in the professional
wrestling scene since 2009.” Appellants also declared that any
statement made about Balsamo “as an attorney was in regards to
[their] opinion that a lawyer who would knowingly steal the
business name from another person they were competing with is
a despicable person.”
       Balsamo opposed the anti-SLAPP motion, arguing his
claims do not arise from a matter of public interest and that even
if they did, he has satisfied his burden of showing “minimal
merit” to his claims. He maintains any complaints by appellants
should be directed to Cen-Cal and not to him personally. The
trial court denied the motion, concluding the matter is not of
public interest.
                             DISCUSSION
                      Anti-SLAPP Principles and
                          Standard of Review
       The anti-SLAPP statute “authorizes defendants to file a
special motion to strike ‘[a] cause of action against a person
arising from’ the petition or speech activities ‘of that person . . . in
connection with a public issue.’ ( . . . § 425.16, subd. (b)(1).)”
(Barry v. State Bar of California (2017) 2 Cal.5th 318, 321.) Such
activities include writings made “in a place open to the public or




                                   4
[in] a public forum in connection with an issue of public interest”
(§ 425.16, subd. (e)(3)) and “conduct in furtherance of . . . the
constitutional right of free speech in connection with a public
issue or an issue of public interest.” (Id., subd. (e)(4).)
       Resolution of an anti-SLAPP motion involves a two-prong
analysis. “First, the defendant must establish that the
challenged claim arises from activity protected by section 425.16.
[Citation.] If the defendant makes the required showing, the
burden shifts to the plaintiff to demonstrate the merit of the
claim by establishing a probability of success.” (Baral v. Schnitt
(2016) 1 Cal.5th 376, 384.)
       “‘We review de novo a ruling on a special motion to strike
under section 425.16. [Citation.] Thus, we apply our
independent judgment, both to the issue of whether the cause of
action arises from a protected activity and whether the plaintiff
has shown a probability of prevailing on the claim.’” (South
Sutter, LLC v. LJ Sutter Partners, L.P. (2011) 193 Cal.App.4th
634, 657.) The appellant still bears the “‘burden of affirmatively
demonstrating error.’” (State Farm Fire & Casualty Co. v. Pietak
(2001) 90 Cal.App.4th 600, 610.)
     The Trial Court Properly Denied the Anti-SLAPP Motion
       Appellants bear the burden of demonstrating that the
alleged defamatory statements concern an issue of public
interest. (§ 425.16, subd. (e)(4); Briggs v. Eden Council for Hope
& Opportunity (1999) 19 Cal.4th 1106, 1116.) “The definition of
‘public interest’ within the meaning of the anti-SLAPP statute
has been broadly construed to include not only governmental
matters, but also private conduct that impacts a broad segment of
society and/or that affects a community in a manner similar to
that of a government entity.” (Damon v. Ocean Hills Journalism




                                5
Club (2000) 85 Cal.App.4th 468, 479; Church of Scientology v.
Wollersheim (1996) 42 Cal.App.4th 628, 650-651, overruled on
another ground as stated in Equilon Enterprises v. Consumer
Cause, Inc. (2002) 29 Cal.4th 53, 63, fn. 5.) The parties agree this
matter involves private conduct but disagree as to whether it
impacts a broad segment of society.
         Appellants’ burden is complicated by Balsamo’s failure to
state a claim for defamation, which must be pled with
particularity, i.e., each allegedly defamatory statement “must be
specifically identified, if not pleaded verbatim, in the complaint.”
(Kahn v. Bower (1991) 232 Cal.App.3d 1599, 1612, fn. 5; Vogel v.
Felice (2005) 127 Cal.App.4th 1006, 1017, fn. 3.) The complaint
broadly alleges that since January 2019, appellants have
“repeatedly made many false and defamatory statements to third
parties, including fans and members of the professional wrestling
community,” that Balsamo is an incompetent attorney and that
he stole VPW from Traughber. Appellants acknowledge they “are
still guessing as to which statements [Balsamo] is complaining of
. . . .” (Emphasis omitted.)
         Our task also is more difficult because the identity of the
speaker, the identity of the audience and the statement’s
intended purpose are “relevant . . . in analyzing whether the
statement was made ‘in furtherance of’ free speech ‘in connection
with’ a public issue” within the meaning of section 425.16,
subdivision (e)(4). (FilmOn.com Inc v. DoubleVerify Inc. (2019) 7
Cal.5th 133, 140, 151-152 [“[T]he inquiry of whether a statement
contributes to the public debate is one a court can hardly
undertake without incorporating considerations of context”].)
That information is not present here.




                                 6
       Nonetheless, Balsamo’s failure to state a viable claim for
relief does not impact our anti-SLAPP analysis. We must look
beyond the complaint and decide, based on the evidence
presented in the motion and opposition, whether Balsamo’s
claims are based on protected speech or conduct. (Stewart v.
Rolling Stone LLC (2010) 181 Cal.App.4th 664, 679.)
       Appellants’ motion relies on some seemingly random
Facebook posts (Exhibit 8) and two articles appearing on the
SoCalUncensored.com and LuchaCentral.com websites. The
SoCalUncensored.com article (Exhibit 6) was posted by Steve
Bryant on November 1, 2018, and reiterates, in part, Dominick’s
view of the parties’ dispute. That view appeared in an earlier
undated post on Dominick’s Facebook page (Exhibit 3).
       The LuchaCentral.com article, entitled “LUCHA
CENTRAL EXCLUSIVE: THE FIGHT FOR VENDETTA PRO
WRESTLING (UPDATED!)” (Exhibit 7) was posted by Eric
Mutter on May 1, 2019, after this lawsuit was filed. The article
discusses the parties’ dispute and litigation. It also includes
Balsamo’s and Dominick’s responses to Mutter’s original article.
Traughber declined to comment.
       Exhibit 8 includes an undated post from Balsamo on
Traughber’s Facebook page, which states: “Best carnie show in
town!! Although is it nice to make money off of another person’s
disability? But when you want [to] see real wrestling . . . check
out Cen Cal Pro Wrestling or Planet Luca (owner of Vendetta Pro
Wrestling).” The exhibit, which appears to be heavily edited,
includes 22 undated Facebook comments that Traughber asserts
are samples of the public discourse in response to his post
claiming that Balsamo had stolen the VPW name. Not only does
the exhibit omit that post, but it also is unclear whether




                                7
Traughber’s Facebook page is accessible to the general public or
only to his “friends.”
       Although the posting of the two articles suggests some
public interest in the parties’ dispute, there is no information
regarding the viewership for either website. Appellants also have
not attempted to quantify the level of public interest in the local
wrestling community. Courts typically require such information.
(See Grenier v. Taylor (2015) 234 Cal.App.4th 471, 481-483
[allegedly libelous Internet postings of interest to a church
community of 550 to 1,000 members was “large enough to qualify
as a ‘community’ for purposes of section 425.16”]; Third Laguna
Hills Mutual v. Joslin (2020) 49 Cal.App.5th 366, 376 [cross-
complaint challenging homeowner association’s enforcement of its
covenants and restrictions against a homeowner did not involve a
public issue affecting all 6,102 members and residents]; Safari
Club International v. Rudolph (9th Cir. 2017) 862 F.3d 1113,
1122 [surreptitious recording of president of wildlife conservation
organization “implicates public issues because it involved two
presidents of an organization with 50,000 members”]; see also
Talega Maintenance Corp. v. Standard Pacific Corp. (2014) 225
Cal.App.4th 722, 734 [issue of responsibility for payment of
repairs was of interest to only a narrow sliver of society and thus
was not a public issue]; Jeppson v. Ley (2020) 44 Cal.App.5th 845,
856 [“There is no issue of public interest when the speaker’s
words are merely an effort to gather ammunition for another
round in the speaker’s neighborhood wrangle”].)
       In sum, we cannot conclude on this record that the
statements attributed to appellants are a matter of public
interest. The trial court appropriately denied the anti-SLAPP
motion.




                                8
                          DISPOSITION
      The judgment is affirmed. In the interests of justice, the
parties shall bear their own costs on appeal.
       NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P. J.



      TANGEMAN, J.




                                 9
                       Jed Beebe, Judge
            Superior Court County of Santa Barbara
               ______________________________

     Dennis James Balsamo, in pro. per., for Plaintiff and
Respondent.
     Anthony A. Karian, for Defendants and Appellants.




                               10